              Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
                                                                 :
THE PROFESSIONAL STAFF                                           :
CONGRESS/CUNY,                                                   : Civil Action No.
                                    Plaintiff,                   :
                                                                 :
                               vs.                               :
THE CITY UNIVERSITY OF NEW YORK,                                 :
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------- x

                                             COMPLAINT

                                           INTRODUCTION

                1.      The Professional Staff Congress/CUNY (“PSC”), on behalf of its 2,800

members being laid off by the City University of New York (“CUNY”) in the midst of a global

pandemic and near-depression, sues to force CUNY to comply with its obligations under the

Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136 (“CARES Act”) and

honor its promise to, to the greatest extent practicable, continue to pay its employees during the

period of any disruptions or closures related to the coronavirus pandemic.

                2.      CUNY was awarded approximately $251 million in CARES Act money

from the federal government in or about April 2020. CUNY was awarded this money in

exchange for a commitment to its employees: under CARES Act Section 18006, as a condition

of accepting any CARES Act money, CUNY must, and explicitly agreed that it would, “to the

greatest extent practicable,” pay its employees “during the period of any disruptions or closures

related to the coronavirus.” CARES Act, § 18006, tit. viii, 134 Stat. 281 (March 27, 2020).

However, within weeks of being awarded CARES Act money, CUNY started to lay off




3067530.1
             Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 2 of 18



thousands of employees in violation of the CARES Act and the contract it made when awarded

the CARES Act money.

                   3.   Starting in May 2020, CUNY began to announce plans to lay off hundreds

of PSC-represented adjunct faculty and staff (collectively, “adjuncts”) as early as July 1, 2020.

For example, CUNY’s John Jay College of Criminal Justice announced plans to lay off more

than 400 adjuncts. CUNY’s College of Staten Island announced plans to lay off more than 35%

of its adjuncts.

                   4.   On information and belief, CUNY began laying off adjuncts as early as

May 2020, and is in the process of completing more than 2,800 lay-offs by July 1, 2020. These

2,800 adjuncts represent the equivalent of approximately 20% of CUNY’s adjunct workforce.

                   5.   CUNY employs approximately 12,000 adjunct faculty members and

approximately 2,000 adjunct professional staff. These employees are represented by the PSC

and their terms and conditions of employment are governed by the collective bargaining

agreement between the PSC and CUNY (the “CBA”).

                   6.   Adjunct faculty do work that is critical to furthering CUNY’s mission of

providing a public, affordable, first-rate education to all students, regardless of means or

background. They teach the majority of CUNY’s courses. Each semester, they teach thousands

of classes, work with tens of thousands of students, and grade tens of thousands of assignments,

papers, quizzes, mid-terms, and final examinations. They provide career and academic advice to

students, many of whom are the first in their families to attend college, and many of whom work

full-time in addition to their coursework. They identify and support students who are struggling

academically or in their personal lives. They are advocates for students who lack the resources

or the confidence to effectively advocate for themselves. They have enabled CUNY to stay




                                                -2-
            Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 3 of 18



afloat during decades of shrinking public funding. They are a core academic workforce. The

pandemic has not stopped the critical work these adjuncts perform: it has just moved that work

online.

               7.      Since the start of the pandemic, the adjunct faculty have converted their

classes into remote learning classes. They have continued to teach their classes, troubleshooting

their students’ technological problems in the process. They have invested thousands of hours of

unpaid time in making a quick transition to online instruction. They have continued to

generously share their time, energy, and expertise with their students. Their role is all the more

important now as many students face pandemic-related job insecurity and family illness. Their

hard work and sacrifice are a major reason that CUNY continues to be able to teach hundreds of

thousands of New Yorkers even as the City has become an epicenter of the pandemic.

               8.      Adjunct staff are also vital to CUNY’s mission. As public funding has

decreased and enrollment has increased, CUNY has developed a growing reliance on adjunct

staff to perform functions once performed exclusively by full-time employees who could earn

continuing appointment.

               9.      Hundreds of adjunct staff serve as laboratory technicians, working closely

with their full-time counterparts to prepare and maintain scientific equipment used in multi-

million-dollar research grants and student instruction.

               10.     They also work closely with students, setting up lab experiments, guiding

them through difficult procedures, and maintaining safety in the labs. With the abrupt transition

to online instruction in March 2020, the adjunct staff have had to invent ways to assist students

with scientific experiments normally done in person; some have made videos of themselves at




                                               -3-
             Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 4 of 18



home, some have recreated past lab results and asked students to work with them, and all have

found ways of sustaining students’ engagement under very difficult circumstances.

               11.     Non-teaching adjunct staff also fulfill critical roles in many other parts of

the University; they serve as part-time financial aid counselors, part-time academic advisors, and

part-time research librarians.

               12.     CUNY college libraries depend increasingly on adjunct librarians as

budgets have shrunk. Their work helps to keep libraries open, and during the pandemic they

have become especially important in enabling students to continue researching and learning even

while physical libraries are closed.

               13.     It is fair to say there would be no CUNY without adjunct faculty and staff.

In spite of this, CUNY has chosen to repay the adjuncts’ dedication and hard work with pink

slips: it is laying off 2,800 of them. These layoffs violate Section 18006 of the CARES Act,

which requires CUNY to continue to pay them “to the greatest extent practicable,” and breach a

contract that CUNY entered in to with the federal government as a condition of receiving the

CARES Act money.

                                         THE PARTIES

               14.     The PSC, an “employee organization” under § 201(5) of the New York

State Civil Service Law, is the collective bargaining representative of approximately 30,000

members of the CUNY instructional and professional staff, including the adjunct faculty. Its

primary purpose is to advance and secure the professional and economic interests of its

members. It maintains its office at 61 Broadway, New York, New York 10006.

               15.     PSC’s objectives include, but are not limited to: improving the quality of

education and scholarship at CUNY; negotiating and administering CBAs; serving as the public

representative for CUNY instructional staff and other PSC-represented employees; and


                                                -4-
             Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 5 of 18



cooperating with other CUNY employees and academic organizations and student bodies in

order to advance the interests of the faculty, staff, and students of CUNY and the communities it

serves.

               16.    PSC represents approximately 12,000 teaching adjuncts and

approximately 2,000 non-teaching adjuncts.

               17.    CUNY, a “public employer” under § 201(6) of the New York State Civil

Service Law, is a public university created by the New York legislature. N.Y. Educ. Law §

6203. It has eleven senior colleges, seven community colleges, and seven graduate, honors, and

professional schools. Its principal place of business is located at 205 East 42nd Street, New

York, New York 10017.

                                JURISDICTION AND VENUE

               18.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

               19.    Venue is proper in the Southern District of New York pursuant to 28

U.S.C. § 1391 because CUNY maintains its headquarters and principal place of business in

Manhattan.

                                             FACTS

                         CONGRESS PASSED THE CARES ACT
                       TO HELP WORKERS LIKE THE ADJUNCTS

               20.    In March 2020, Congress enacted the CARES Act. As described below,

the CARES Act provides significant new federal funding to colleges and universities.

               21.    Congress passed the CARES Act to address the profound economic

dislocation arising from the unprecedented COVID-19 global pandemic. In passing the CARES

Act, Congress intended to reduce the amount of unemployment that would otherwise flow from




                                               -5-
             Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 6 of 18



the impact of COVID-19 on the economy, and to protect vulnerable workers such as the adjuncts

being laid off by CUNY.

               22.     Speaker of the House of Representatives Nancy Pelosi stated during her

floor speech on behalf of the CARES Act:

                       We ensured in the bill that any taxpayer dollars given to industry
                       goes first and foremost to workers. Workers’ paychecks and
                       benefits, not used to pay CEO bonuses, stocks, fund buybacks or
                       dividends and the rest. And I thank – and we have secured robust
                       special oversight that will hold the Administration accountable for
                       this.

               23.     While in the White House Oval Office as the President signed the CARES

Act, House Minority Leader Kevin McCarthy stated: “The small businesses will be able to hire

their employees back … The other businesses get a retention to keep your employees on.”

                           THE CARES ACT PROVIDES NEARLY
                     $14 BILLION TO COLLEGES AND UNIVERSITIES

               24.     CARES Act Section 18001 creates the “Education Stabilization Fund”

with funding of $30.75 billion. Of that amount, CARES Act Section 18004 allocates

approximately $13.953 billion to the Higher Education Relief Fund (“Relief Fund”).

               25.     Under CARES Act Section 18004, the Secretary of Education allocates

Relief Fund money to colleges and universities.

               26.     CARES Act Section 18007(2) defines the term “institution of higher

education” to have the meaning given such term in Title I of the Higher Education Act of 1965,

20 U.S.C. § 1001, et seq.

               27.     20 U.S.C. § 1001 defines an institution of higher education as an

accredited and certain state licensed and pre-accredited public or non-profit post-secondary

degree-granting institution.




                                               -6-
            Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 7 of 18



                28.   CUNY is an institution of higher education within the meaning of 20

U.S.C. § 1002 and CARES Act Section 18007(2) because it is an accredited public post-

secondary degree-granting institution.

            COLLEGES AND UNIVERSITIES THAT RECEIVE CARES
           ACT MONEY, INCLUDING CUNY, MUST CONTINUE TO PAY
         THEIR WORKERS “TO THE GREATEST EXTENT PRACTICABLE”

                29.   Under CARES Act Section 18006, an institution of higher education that

receives Relief Fund money “shall to the greatest extent practicable, continue to pay its

employees and contractors during the period of any disruptions or closures related to the

coronavirus.”

                30.   To receive CARES Act Relief Fund monies, an institution of higher

education must enter into a “Higher Education Emergency Relief Fund Certification Agreement”

(the “Contract”) in the form as attached in Exhibit A. On information and belief, CUNY entered

into the Contract as a condition of receiving Relief Fund CARES Act money.

                31.   On information and belief, CUNY was awarded approximately $251

million in CARES Act funds, with the first allocation in or about May 2020.

                32.   On information and belief, the federal government provided CARES Act

funds to many, if not all of CUNY’s campuses. Among CUNY’s Manhattan-based campuses,

the CUNY Borough of Manhattan Community College received $26,420,828 in CARES Act

funding; CUNY’s Hunter College received $19,006,958 in CARES Act funding; CUNY’s City

College of New York received $15,399,906 in CARES Act funding; CUNY John Jay College of

Criminal Justice received $15,320,009 in CARES Act funding; CUNY’s Graduate School and

University Center received $776,134 in CARES Act funding; CUNY’s Charles Guttman

Community College received $1,228,352 in CARES Act funding; and CUNY’s Bernard M.

Baruch College received $16,563,226 in CARES Act funding.


                                               -7-
             Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 8 of 18



               33.     Thus, in total, CUNY’s Manhattan-based campuses alone received over

$94 million of CARES Act funding.

               34.     CUNY campuses in other boroughs collectively received an additional

$157 million in CARES Act funding.

               35.     The adjuncts, and the PSC as the adjuncts’ collective bargaining

representative, are third-party beneficiaries of the Contract.

               36.     CUNY must comply with CARES Act Section 18006 and the Contract.

                   NEW YORK CITY IS STILL IN A PERIOD OF
               CORONAVIRUS CAUSED DISRUPTIONS AND CLOSURES

               37.     On May 29, 2020 New York Governor Andrew Cuomo discussed the

then-imminent Phase 1 reopening in New York City and addressed the disruptions that would

remain in place during the reopening, “This is about reopening to a new normal — a safer

normal. People will be wearing masks and people will be socially distanced — it’s a new way of

interacting, which is what we have to do. Wear a mask, get tested and socially distance.”

               38.     On June 22, 2020, New York City entered Phase Two of its four-phase

reopening. The Governor has not yet set a date for New York City to fully reopen.

               39.     On June 24, 2020, Governor Cuomo announced a travel advisory requiring

individuals travelling to New York from states with high infection rates to self-quarantine for

two weeks. “We’ve been working with our neighbors in New Jersey and Connecticut throughout

this entire pandemic, and we’re announcing a joint travel advisory that says people coming in

from states with a high infection rate must quarantine for 14 days.” Although New York is

gradually reopening, COVID-19 is still causing disruptions and closures, as people continue to

self-quarantine and stay home.




                                                -8-
               Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 9 of 18



                40.    Many businesses remain closed and will not reopen until Phase 3 or Phase

4 of New York City’s reopening plan. The New York City public school system, the largest in

the country, has not yet announced whether it intends to implement full-time, in-person classes

when school is set to resume in September 2020. New York City, where all of CUNY’s

campuses and programs are located, is still undeniably in the period of COVID-19 closures and

disruptions.

              CUNY CANNOT SHOW THAT “TO THE GREATEST
       EXTENT PRACTICABLE” IT IS CONTINUING TO PAY ITS ADJUNCTS

                41.    As a recipient of funding governed by CARES Act Section 18006, CUNY

bears the burden of proving that, “to the greatest extent practicable,” it has continued to pay the

adjuncts it is laying off. CUNY cannot meet this burden.

                42.    On information and belief, CUNY’s decision to lay off thousands of

adjuncts is primarily motivated by its belief that it will suffer COVID-19 related funding

reductions.

                43.    The State of New York (“State”) is CUNY’s principal funding source.

Tuition revenue is CUNY’s second largest funding source. New York City, which finances a

portion of CUNY’s operating costs, principally for the community colleges, is an additional

funding source.

                44.    The State passed its budget in early April 2020. There are no cuts to State

funding for the senior colleges; funding remains largely flat at $552 million, except for

additional fringe benefit coverage and funding for the adjunct office hours negotiated in the

recent CBA. But most of the University’s FY2021 cost increases for collective bargaining,

energy, rent and other operating costs are not funded.




                                                -9-
           Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 10 of 18



               45.    That budget provided CUNY with $552 million, an amount that reflects a

modest increase over the State budget passed in 2019, primarily due to a $51 million increase in

fringe benefit funding. The enacted State budget also assumes a tuition increase of $200 per

year. While cuts to State funding to CUNY have been projected, based on the State budget

deficit as a result of COVID-19, such cuts have not yet been announced or implemented.

               46.    The City budget for the upcoming fiscal year was passed on June 30,

2020. The funding for CUNY in the City’s fiscal year 2021 budget is $1,195,556,150. The

funding for CUNY in the City’s fiscal year 2020 budget was $1,190,766,027. Thus, the City’s

funding of CUNY includes an increase of $4,790,123.

               47.    The Federal government has provided CUNY with $251 million in

CARES Act funding, an amount equal to approximately 6% of CUNY’s 2019-2020 operating

budget, as reported in CUNY’s FY2021 budget request.

               48.    CUNY’s 2020 Summer Session enrollment is up 17% from its 2019

Summer Session enrollment. CUNY has projected a 4.4% decrease in Fall Semester enrollment.

               49.    To cut costs in response to COVID-19, universities and colleges around

the nation have reduced executive compensation. For example, the president of the University of

Southern California took a 20% pay cut. The president of the University of Oregon took a

temporary 12% pay cut, and the university’s vice presidents and athletic director will take 10%

pay cuts. While reducing executive compensation does not represent a solution to universities’

budget crises, it does demonstrate leadership, and such pay cuts can generate revenue to help

avoid adjunct layoffs. CUNY has not reduced executive compensation packages, as other

universities around the country have done.




                                              - 10 -
            Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 11 of 18



               50.     The CUNY University Budget Office issued a “FY2020 Third Quarter

Financial Report” dated June 4, 2020 (the “Third Quarter Report”). Any CUNY assertion that it

is not practicable to continue to pay the 2,800 adjuncts it is laying off is belied by the Third

Quarter Report.

               51.     The Third Quarter Report’s “Executive Summary” states:

                       [t]he overall financial outlook is stable for the current year,
                       although the impact of growing costs University wide and lower
                       enrollment at some colleges is increasing pressure on college
                       budgets and negatively effecting future years’ outlook. The
                       COVID-19 pandemic is also impacting the University’s finances.
                       Costs related to the health crisis include additional cleaning,
                       protective personal equipment, and needs associated with the shift
                       to distance learning and remote work. At the same time, costs
                       associated with office supplies and travel have decreased. The
                       pandemic is also having an impact on tuition revenue collections as
                       students and families have lost jobs. Expenditures are projected to
                       grow year-over-year by 5%, while revenues are estimated to
                       increase by only 0.4%. Overall enrollment is down 1% compared
                       to the prior year.

               52.     According to the Third Quarter Report, CUNY as a whole is projected to

“end the [fiscal] year with $52 million in reserves.”

               53.     Only two CUNY colleges are projected to end the fiscal year with a

negative balance.

               54.     The Third Quarter Report says nothing about the necessity of laying of

any employees, let alone thousands of adjuncts.

               55.     In May 2020, when the PSC first learned of CUNY’s plans to lay off large

numbers of adjuncts, it agreed to a proposal from CUNY to extend the deadline for notification

of current adjuncts about their employment in the fall, and the parties negotiated a May 29, 2020

agreement (the “May 29 Agreement”). In the May 29 Agreement, CUNY agreed, inter alia, to

provide the PSC with “fiscal year 2020-2021 budget information about the colleges and



                                                - 11 -
            Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 12 of 18



university [which] … will include detailed college budget information, information about

proposed cuts, information about State and City fiscal information and enrollment projections.”

To date, more than a month later, CUNY has produced none of the information it promised to

provide to the PSC in the May 29 Agreement, apart from the publicly available Third Quarter

Report.

               56.     At a June 24, 2020 bargaining session, PSC President Barbara Bowen

noted that other than the Third Quarter Report, CUNY had not provided the PSC with any of the

information it had agreed to provide in the May 29 Agreement, and asked CUNY to provide the

information promised in the May 29 Agreement. In response, CUNY’s representative said that

CUNY has provided the PSC what it had. CUNY’s representatives told President Bowen and the

PSC bargaining team they did not have college specific information, that they did not have

enrollment information and that they did not have City budget information. Regarding the State,

CUNY’s representative told President Bowen and her bargaining team that while the State had

projected a $13.1 billion shortfall and a $10.1 billion in cuts to various agencies, the State had

not yet advised which agencies would be cut.

               57.     At a minimum, CUNY has available the $132 awarded to CUNY colleges

in institutional CARES Act funding – the portion of the funding not restricted to direct student

aid – and the $52 million in projected fiscal year-end surplus. These monies can be used to pay

the adjuncts now being laid off.

               58.     CUNY hires adjunct faculty to teach a specific course, or courses,

generally for a fifteen-week semester. Adjunct faculty are paid on the basis of the number of

“classroom contact hours” they spend in classroom instruction, plus additional paid office hours

scaled to the number of courses they teach. Adjuncts who teach less than one three-credit course




                                                - 12 -
            Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 13 of 18



are not paid for or required to hold office hours; instead, they are paid for a small number of

“professional hours” per semester to engage in professional activities defined in the CBA.

Adjuncts’ rates of hourly pay are established in the CBA and depend on the individuals’

academic credentials and seniority. On average, they teach between one and two three-credit

courses a semester, but some of CUNY’s longest-serving adjuncts teach as many as four courses

a term. Many have been teaching at CUNY for decades.

                59.     Adjunct staff are hired for a specific number of hours per week for a

specific number of weeks, and their pay rates are established in the CBA. Their pay rates vary

by job title, qualifications and seniority.

                60.     Data provided by CUNY for the spring 2020 semester show that

approximately 87% of all adjuncts are adjunct faculty; 8.5% are “non-teaching adjuncts”

(typically in librarian or counseling positions), and 4.5% are adjunct college laboratory

technicians. Under these proportions, the projected total of $2,800 adjunct lay-offs would

include 2,430 adjunct faculty; 243 non-teaching adjuncts; and 127 adjunct college laboratory

technicians. The total incomes for these groups, inflated by the 13% fringe benefit number

CUNY uses in its calculations, are $27,375,800; $1,842,131; and $786,162 respectively. The

grand total for the projected 2,800 adjuncts, assuming the current mix of titles and current mix of

hours paid, would be $30,004,093 for a semester.

                61.     The $30 million cost of retaining all 2,800 laid-off adjuncts for one

semester represents less than 12% of CUNY’s institutional CARES Act funding and less than

10% of the minimum CUNY has on hand as a result of the projected year-end surplus and the

institutional CARES Act money together. The cost of retaining all the adjuncts who are

expected to be laid off is less than 1% of CUNY’s total operating budget.




                                                - 13 -
            Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 14 of 18



               62.     CUNY has chosen to lay off the adjuncts as a first resort, in violation of

CARES Act Section 18006 and the Contract, which require CUNY to lay off adjuncts – and any

other employees – as a last resort.

               63.     CARES Act Section 18006 requires CUNY to continue to pay these

adjuncts “to the greatest extent practicable.” To meet its burden of establishing that its layoff of

adjuncts is lawful, CUNY must prove that it has made efforts “to the greatest extent practicable”

to avoid lay-offs and that, despite these efforts, it cannot continue to pay them. CUNY cannot

meet this burden. It cannot meet this burden because, according CUNY’s own Third Quarter

Report, as of June 4, 2020, its finances were “stable.” It cannot meet this burden because,

despite promising the PSC in the May 19 Agreement that it would provide detailed financial and

enrollment information, it has provided nothing, and has affirmatively stated that it has not made

those calculations. It cannot meet this burden because it has not cut executive pay. And it

cannot meet this burden because the cost of paying the to-be-laid-off adjuncts for the fall 2020

semester would be less than 1% of its total budget for the 2020 fiscal year and only 12% of the

CARES Act money it received.

                     THE LAYOFFS WILL CAUSE IRREPARABLE HARM

               64.     The adjuncts who receive CUNY-provided medical coverage pursuant to

the CBA and who are laid off will lose their medical coverage. Based on representations from

CUNY, the PSC believes that CUNY’s layoff will make 422 adjunct faculty and staff members

ineligible for the medical coverage they received pursuant to the CBA under the NYC Health

Benefits Program. Additional adjunct faculty and staff who receive medical coverage under the

New York State Health Insurance Program will also be among those laid off.

               65.     The layoff of adjunct faculty and staff who receive medical coverage

pursuant to the CBA will strip them of their medical coverage during a pandemic; the loss of


                                               - 14 -
            Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 15 of 18



medical coverage will cause irreparable harm that cannot be fully remedied absent a preliminary

injunction barring the layoffs. As the Court of Appeals for the Second Circuit said, “the

threatened termination of benefits such as medical coverage for workers and their families

obviously raised the spectre of irreparable injury.” Whelan v Colgan, 602 F.2d 1060, 1062 (2d

Cir. 1979). That was true 41 years ago, and it is truer now, as every New Yorker confronts

COVID-19. Laid-off adjunct faculty and staff who have lost medical coverage, like every other

New Yorker, will be at risk of contracting COVID-19. Some will contract COVID-19 post-

layoff, and some will be suffering from COVID-19 when laid off. For those people,

uninterrupted access to medical care will be a matter of life and death.

               66.     Further, all of the 2,800 laid-off adjuncts will suffer irreparable harm

because they are being laid off during an unprecedented pandemic and related recession. The

laid-off adjuncts will suffer job loss and the loss of their livelihood while the economy is in a

near-depression, and while the simple act of getting on the subway to travel to an in-person job

interview is fraught with danger. The laid-off adjuncts will have great difficulty safely searching

for work because of the infection risk arising from travel on subways and buses; they will have

great difficulty finding any replacement employment because of the massive levels of

unemployment generated by the pandemic; and they will have great difficulty finding a job in

academia because the largest university in New York City, CUNY, will have laid off thousands

of adjuncts. To make matters worse, the extra $600 a week of unemployment benefits that

unemployed individuals now receive will end on July 31, 2020 unless extended by new

legislation. Absent new legislation, those laid-off adjuncts will be eligible to receive New York

State unemployment insurance at the maximum rate of $504 per week. Most will receive far




                                               - 15 -
            Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 16 of 18



less, due to their low level of income. To avoid irreparable harm to thousands of adjuncts,

CUNY must be enjoined from laying them off.

               67.     In sum, the laid-off CUNY adjuncts will face a perfect storm of economic

insecurity. Many will be plunged into poverty, which Gandhi described as the “worst kind of

violence.” Some will suffer from hunger, some from homelessness, and some will be unable to

afford to pay for medical care and prescription drugs. While the layoff of a single person under

normal circumstances does not normally lead to a finding of irreparable harm, we are not in

normal times. This Honorable Court, sitting as a Court of Equity, can take notice of the unique

circumstances facing thousands of laid-off adjuncts in evaluating whether those layoffs

constitute irreparable harm.

                                      CAUSES OF ACTION

               COUNT ONE - VIOLATION OF CARES ACT SECTION 180006

               68.     The above paragraphs are incorporated as if restated herein.

               69.     Section 18006 of the CARES Act, entitled “CONTINUED PAYMENT

TO EMPLOYEES,” states: “A local educational agency, State, institution of higher education, or

other entity that receives funds under ‘Education Stabilization Fund,’ shall to the greatest extent

practicable, continue to pay its employees and contractors during the period of any disruptions or

closures related to coronavirus.”

               70.     CUNY has violated Section 18006 of the CARES Act, because, in laying

off the adjuncts during a period of disruption and closures related to the coronavirus, it is not

continuing to pay those adjuncts “to the greatest extent practicable.”

              COUNT TWO - BREACH OF CONTRACT UNDER STATE LAW

               71.     The above paragraphs are incorporated as if restated herein.




                                                - 16 -
            Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 17 of 18



                72.    The Contract binds CUNY. The federal government awarded nearly $251

million in CARES Act money to CUNY in reliance on CUNY’s adherence to the Contract.

                73.    The PSC and the adjunct faculty employees represented by PSC are

intended third party beneficiaries of the Contract.

                74.    Section 4(c) of the Contract provides that “[c]onsistent with Section 18006

of the CARES Act, Recipient agrees that to the greatest extent practicable, Recipient will pay all

of its employees and contractors during the period of any disruptions or closures related to the

coronavirus.”

                75.    CUNY has violated the Contract because, in laying off the adjuncts during

a period of disruptions and closures related to the coronavirus, it is not continuing to pay those

adjuncts “to the greatest extent practicable.”

                                     PRAYER FOR RELIEF

                WHEREFORE, for all the foregoing reasons, Plaintiff respectfully requests that

the Court enter judgment in its favor and also award the following relief:

                1.     Issue a temporary restraining order and preliminary injunction barring

CUNY from laying off adjunct employees, and directing CUNY to reinstate any adjunct

employees already laid off until the Court is able to arrive at a final determination;

                2.     Issue permanent injunctive relief barring CUNY from laying off adjunct

employees until the conclusion of the period of disruptions or closures related to the coronavirus;

                3.     Issue an order requiring CUNY to pay back-pay and benefits and make

whole all PSC-represented employees laid off by CUNY in violation of the CARES Act and its

Contract;

                4.     Award Plaintiff its reasonable fees, costs, and expenses, including

attorneys’ fees; and


                                                 - 17 -
          Case 1:20-cv-05060 Document 1 Filed 07/01/20 Page 18 of 18



            5.    Grant such other and further relief as the Court deems just and proper.

Dated: New York, New York
       July 1, 2020
                                                  Respectfully submitted,



                                                   /s/ Hanan B. Kolko
                                                   Hanan B. Kolko
                                                   Kate M. Swearengen
                                                   COHEN, WEISS AND SIMON LLP
                                                   900 Third Avenue, Suite 2100
                                                   New York, New York 10022-4869
                                                   Telephone: (212) 356-0214
                                                   hkolko@cwsny.com
                                                   kswearengen@cwsny.com

                                                   Peter L. Zwiebach
                                                   Professional Staff Congress (PSC-CUNY)
                                                   61 Broadway, 15th Floor
                                                   New York, New York 10006
                                                   Telephone: (212) 354-1252
                                                   pzwiebach@pscmail.org

                                                   Attorneys for Plaintiff




                                         - 18 -
